Pro se District of Columbia prisoner Vincent Edge appeals a district court judgment that dismissed his 28 U.S.C. § 2241 petition. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Upon de novo review, Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.1999), we conclude that the district court properly dismissed Edge’s petition for the reasons set forth in its opinion.
Accordingly, the district court’s judgment is affirmed for the reasons stated by that court in its memorandum of opinion and order entered on March 22, 2001. Rule 34(j)(2)(C), Rules of the Sixth Circuit.